              Case 1:17-cv-02726-JFK-OTW Document 264 Filed 07/27/21 Page 1 of 2




      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
      --------------------------------------------------------------x
      BSG RESOURCES (GUINEA) LIMITED, et al.,                       :
                                                                    :
                                             Plaintiffs,            :            17-CV-2726 (JFK) (OTW)
                                                                    :
                            -against-                               :            ORDER
                                                                    :
      GEORGE SOROS, et al.,                                         :
                                                                    :
                                             Defendants.            :
      --------------------------------------------------------------x

               ONA T. WANG, United States Magistrate Judge:

               The Court held a status conference on July 22, 2021 limited to ECF 260-1 and the

      impediments to production of the documents identified on ECF 260-1. (ECF 261). In ECF 260-1,

      Plaintiffs identify certain documents stored on an external database “to which Plaintiffs have

      temporarily lost access.” (ECF 260-1). For reasons stated on the record, it is hereby ordered

      that Plaintiffs shall immediately request from Legility, LLC (“Legility”)1 (the document vendor

      storing these documents) that, notwithstanding any unpaid invoices or amounts claimed past

      due, Legility promptly (a) permit Plaintiffs to access those documents identified in ECF 260-1;

      and (b) facilitate and assist in the production of those documents identified on ECF 260-1.




1
    Plaintiff informed the Court that it lacks jurisdiction over Legility. See Transcript of July 22, 2021 Hearing at 12:23-13.
       Case 1:17-cv-02726-JFK-OTW Document 264 Filed 07/27/21 Page 2 of 2




       Plaintiff shall advise Legility that this Court believes that the prompt production of the

documents is important to the resolution of this action, and this Court would be very

appreciative of Legility’s positive reaction to this directive.

       SO ORDERED.


                                                                  /s/ Ona T. Wang
Dated: July 27, 2021                                                         Ona T. Wang
       New York, New York                                           United States Magistrate Judge
